Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 09/02/2021 is entered. Claims 1-20 are canceled. New claims 21-40 are filed. Claims 21-40 are pending for examination.

Continuation
2.	This application filed 05/26/2021 is a continuation of 16167867, filed 10/23/2018 ,now U.S. Patent #11055758 and 16167867 is a continuation of 14503309, filed 09/30/2014 ,now abandoned.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11055758,  hereinafter patent ‘758.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application and in the patent ‘758 are directed to the same concept of facilitating an order of a target garment, associated with a cross border transaction,  having the closest match to a size match request using a website in a first language , wherein the target garment is selected in a second language different from the first language, and the limitations of the independent claims 39, 21 and 40 are included in the independent claims 1, 19, and 20 of the patent’ 758 respectively , see the comparison below of the independent claim 21 of the instant application with the claim 19 of the patent’758. Though the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims of the patent’758, because the examined application claim is either anticipated by, or would have been obvious over, the reference claims of the patent’758.

Claim 19 of the patent’758:
19. A computer implemented method performed by a computing device, the method comprising: 
receiving, from the computing device from a user system, a size match request, wherein the size match request is associated with client size information of a client and target garment information; wherein the size match request is further associated with a cross border transaction involving a website in a first language; 
determining, based on the client size information and by the one or more processors of the computing device, a base client size; 
identifying, based on a garment database, a set of target garment sizes for a target garment; 
generating a map of the base client size to the set of target garment sizes using a standardized size scale and the target garment information; 
generating, based on the map and by the one or more processors of the computing device, a size match communication, the size match communication identifying a closest match between the client size information and a first target size of the set of target garment sizes, the size match communication comprising instructions, in a second language different from the first language, for selecting the target garment having the closest match from the website in the first language; 
causing communication, to the user system, of the size match communication; 
receiving, via the user system, a selection of the target garment having the closest match; and 
initiating, in response to the selection, an order of the target garment having the closest match using the website in the first language; 
wherein the client size information comprises: a three-dimensional garment model generated from a first image depicting a first view of a garment and a second image depicting a second view of the garment; and 
wherein the garment database comprises one or more of: a set of garment models generated from two dimensional images of a particular garment design selected from a web page interface; one or more computer aided drawing (CAD) files associated with the particular garment design; and 
purchase histories associated with the particular garment design for a plurality of users.

Claim 21 of the instant Application:

	21. A computer-implemented method, comprising: 
receiving a size match request associated with a cross border transaction involving a target garment and a website in a first language; 
generating a map of a base client size to a set of target garment sizes using a standardized size scale and target garment information; 
generating, based on the map, a size match communication indicating a closest match between the base client size and a first target size of the set of target garment sizes, the size match communication comprising instructions, in a second language different from the first language, for selecting the target garment having the closest match from the website in the first language; causing communication, to a user system, of the size match communication; 
receiving, via the user system, a selection of the target garment having the closest match; and i
initiating, in response to the selection, an order of the target garment having the closest match using the website in the first language.
	 On comparison, all the limitations in italics of the claim 21 of the instant application are anticipated by claim 19 of the patent’758. Independent claims 39 and 40 of the instant application are similarly anticipated by the independent claims 1 and 20 of the patent’ 758.
	Limitations of dependent claims 22-38 of the instant application are anticipated by claims 2-18  respectively of the patent’758.

4.	Subject Matter Eligibility Analysis per “2019 PEG”: Claims 21-40 are patent eligible:

Claims 21-38 are to a process comprising a series of steps, claims 39 to a system /apparatus, and claim 40 to manufacture, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
	21. A computer-implemented method, comprising: 
receiving a size match request associated with a cross border transaction involving a target garment and a website in a first language; 
generating a map of a base client size to a set of target garment sizes using a standardized size scale and target garment information; 
generating, based on the map, a size match communication indicating a closest match between the base client size and a first target size of the set of target garment sizes, the size match communication comprising instructions, in a second language different from the first language, for selecting the target garment having the closest match from the website in the first language; causing communication, to a user system, of the size match communication; 
receiving, via the user system, a selection of the target garment having the closest match; and 
initiating, in response to the selection, an order of the target garment having the closest match using the website in the first language.

	Step 2A, prong one analysis if claim 21 recites an abstract idea:
	Yes.  The claim 21 recites the limitations of receiving a selection of the target garment having the closest match, and initiating in response to the selection, an order of the target garment having the closest match.  These limitations, as drafted, relate simple process that, under its broadest reasonable interpretation, covers performance of the limitations related to commercial activity of placing an order for a target garment. That is, other than reciting “by a user system for receiving the selection and a website for placing the order, nothing in the claim elements precludes the step from practically being performed manually as a part of placing order for a target garment. Thus, the claim 21 recites an abstract idea falling within “Certain Methods of Organizing Human Activity”.   Since dependent claims 22-38 include the limitations of claim 21, they all recite an abstract idea falling within “Certain Methods of Organizing Human Activity”.
	Since the other two independent claims 39 and 40 recite limitations similar to those of  claim 21, claims 39 and 40 are analyzed as reciting an abstract idea falling within “Certain Methods of Organizing Human Activity” based on same rationale established for claim 21 above.
	Thus, pending claims 21-40 recite an abstract idea falling within “Certain Methods of Organizing Human Activity.

	Step 2A, prong two analysis:
	Claim 21 recites the combination of additional elements of receiving a size match request associated with a cross border transaction involving a target garment and a website in a first language, generating a map of a base client size to a set of target garment sizes using a standardized size scale and target garment information, generating, based on the map, a size match communication indicating a closest match between the base client size and a first target size of the set of target garment sizes, the size match communication comprising instructions, in a second language different from the first language, for selecting the target garment having the closest match from the website in the first language; causing communication, to a user system, of the size match communication; receiving, via the user system, a selection of the target garment having the closest match, and initiating, in response to the selection, an order of the target garment having the closest match using the website in the first language. 
The combination of additional elements discussed above integrate the abstract idea into a practical application . Specifically, the combination of additional elements recites a specific improvement over prior art systems  by enabling a consumer  cross border purchase of a target garment fit matching his size irrespective of the fact having to make selection of a target garment based on the mapped size in a second language different from the language in which a size map request was sent. 
The claim as a whole  integrates the certain method of organizing human activity into a practical application. Claim 21 with its dependent claims 22-28 are patent eligible. Since claims 39 and 40 recite similar limitations as those of claim 21, they are analyzed based on same rationale as established for claim 21 and are patent eligible.
Thus, pending claims 21-40 are patent eligible.
 
5.		Prior art Discussion:
	Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database for NPL references, reviewed the references cited in the IDSs’ filed 11/4/2022, and 08/20/2021 , and reviewed parent application 16167867, now US Patent # 11055758, and 14503309 now abandoned. 
	With reference independent claims 21, 39, and 40, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, comprising the steps of receiving a size match request associated with a cross border transaction involving a target garment and a website in a first language, generating a map of a base client size to a set of target garment sizes using a standardized size scale and target garment information, generating, based on the map, a size match communication indicating a closest match between the base client size and a first target size of the set of target garment sizes, the size match communication comprising instructions, in a second language different from the first language, for selecting the target garment having the closest match from the website in the first language; causing communication, to a user system, of the size match communication, receiving, via the user system, a selection of the target garment having the closest match, and initiating, in response to the selection, an order of the target garment having the closest match using the website in the first language.
	Note: If a terminal Disclaimer is filed to overcome rejection on the grounds of nonstatutory double patenting, the claims can be placed in condition for allowance.


6.	Best Prior art references of record:
(i)	Adiseshan [UA 20060059054 A1; cited in the parent Application16167867, now US Patent 11055758; see claims 1-4]  teaches a computer implemented method comprising receiving a request from a  user for an apparel size recommendation system and providing in response to the user a size recommendation for an apparel based at least in part on style-size data of various apparel, wherein said providing is further based on the user's profile data, including receiving at least one of the customer's height, weight, age and gender, and [see paras 0031—0034 ] the apparel sizing is also based upon purchase histories. See paragraphs 0019-0020, 0022-0024, which disclose a database storing records on sizes of customers/clients, history of purchases, and information on garments and this stored information can be accessed for analyzing and identifying the target garment information, analyze a garment database to identify a set of target garment sizes for a target garment for communicating to the client. 
(ii) Leonard et al. [US 20150186977 A1, see claim 11;  cited in the parent Application16167867, now US Patent 11055758] discloses, in the field of regional item recommendations, determining that item listing comprises a cross-border item listing based on a user geolocation indicated by the user data and an item listing geolocation indicated by the item listing, the user geolocation corresponding to a different country than the user country, extracting a user apparel size from the user data, accessing apparel size data corresponding to the cross-border item listing, mapping the user apparel size to a candidate apparel size for the cross-border item listing using the apparel size data, the presentation of the item listing including the candidate apparel size, and causing presentation of the cross-border item listing including the candidate apparel size that maps to the user apparel size.
(iii)	Psota et al. [US 20140258032 A1; see paras 0260—0261, 0424—0427, Fig.47], in the field of importing apparels and  buyers dealing with overseas suppliers,  discloses user interfaces supporting various languages and include a multi-language user communication system, which uses location information to present information to the user in the user's native language, even if the information was entered in a different language. In addition, the language and design elements may be changed depending on of a user's location user language preference, and the like. The multi-language user communication system provides a translation facility in real time so that a supplier and a buyer without a common language could communicate. The translation may be automatically generated.

Foreign reference:
	(ivi	WO 2009094724 A1[see pages 1 and 2] discloses an online shopping method for garments and facilitating online selection of an item by a user from a plurality of selection items of different sizes, the selection being based on a reference item located remotely from the plurality of selection items, wherein a first image of the reference item and at least one known first reference measurement associated with the first image are obtained, and also accessing one or more second images of one or more selection items, and at least one known second reference measurement associated with each of the second images, so as to  process the data associated with the first and second images, and enabling the user to visually compare the at least one dimension of the reference item with the at least one corresponding dimension of the at least one of the selection items, , the comparison enabling the user to select an item out of the plurality of selection items.

	NPL reference:	
	(v)	Ching-I Cheng et al.; or National Chung Cheng University, Ming-Hsiung 62102, Chia-Yi County, Taiwan “A 3D Virtual Show Room for Online Apparel Retail Shop”; from Proceedings of 2009 APSIPA Annual Summit and Conference, Sapporo, Japan, October 4-7, 2009 ° cited in the IDS filed 08/20/2021 discloses providing a virtual fitting room for an online clothing shop to represent the clothing in 3D to extract a set of predefined feature points which represent the relationship of a corresponding body segment, generating uniform triangles  inside garment region , developing an approach to fit the planar garment mesh to a virtual mannequin and automatic sewing for stitching front and back panels together. 

None of the above references, alone or combined, teach or render obvious all the limitations of claims 21, 39, and 40 , as a whole.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Siddique et al. [US 20130215116 A1; see Abstract, paras 0002, 0118, 0286, and 0312] discloses methods and systems for online purchasing apparel  including immersive online shopping, including a chat application which allows automatic translation to facilitate users speaking different languages. 
(ii)	Lam [US 20020004763 A1; see Abstract] discloses including a body profile and a garment body profile, generating, encoding and decoding system. The system provides the conversion of a body profile code to fit with a particular body profile of a garment size defined by a garment size chart. 
(iii)	Tisch, Carol , “Custom everything: the new benchmark in luxury is individually created goods. Here are some of Sarasota's finest”; Sarasota Magazine31.11: 64(8). Clubhouse Publishing, Inc. (Aug 2009) retrieved from Dialog on 12052022; discloses “Bespoke Clothing” which involves making a pattern from scratch for every garment as opposed to adapting an existing pattern to client size and such garment purchasing is done by customer who mostly do not prefer to buy clothes from stores.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625